DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Amendment dated 09/26/2022 has been acknowledged. Claims 1-3 have been amended. Claims 1-17 remain pending in application.
Response to Amendment
Applicant’s remarks filed 09/26/2022 has been acknowledged but is not persuasive since examiner ARGUES  Fukuzumi still reads on the amended claim 1 ( see associated claim 1 rejections  reproduced below) . 
a first transistor  provided on the substrate (memory cell transistor connected between bit lines 38 and source lines 44, para [0084]);
a plurality of first conductor layers (18, para [0035]) stacked above the substrate along a first direction (Z)  and having a first surface and a second surface;
a second conductor layer (plug 35 as marked above, [0041]) provided above the plurality of first conductor layers in the first direction;
a first semiconductor layer (silicon pillar 28 on right , see as marked in  Fig. 2 below, para [0037]) extending along the first direction in the plurality of first conductor layers (see Fig. 2) and in contact with a first region of the second conductor layer (see Fig. 1B in view of 2, silicon pillar 28 on right extending along direction Z in 18 and in contact with plug 35)  at the first surface; 
a second semiconductor layer (silicon pillar 28 on left , see as marked in  Fig. 2 below, para [0037])) extending along the first direction in the plurality of first conductor layers and in contact with a second region of the second conductor layer, the second conductor layer being a continuous layer at least from the first region and to the second region(as seen),
a first charge storage layer (32 on right, see Fig. 2 below, para [0040]) provided between the first semiconductor layer (28) and the plurality of first conductor layers (18); 
a second charge storage layer (32 on left , Fig. 2 below) provided between the second semiconductor layer and the plurality of first conductor layers;
a first contact (35 as marked in Fig. 1B below), extending along the first direction, above the substrate; 
, having a first end (bottom end)  and a second end (top end) , and electrically connected to the first transistor at the first end (first contact 35 (and so its first end) is  electrically connected to bit line 38 , Fig. 1B, which is electrically connected to memory cell transistor, para [0044]);
and a first wiring layer including a first portion (as marked) in contact with the second conductor layer (as seen in Fig. 1B above), a second portion (as marked in Fig. 1B above) in contact with the second end of the first contact (as seen), and a third portion (as marked in Fig. 1B above) connecting the first portion and the second portion (as seen), 
wherein the first portion  and the second portion  of the first wiring layer  are located at a height between a height of the second conductor layer (height of the lower surf

    PNG
    media_image1.png
    553
    636
    media_image1.png
    Greyscale


Claims 2 and 3 are indicated allowed in current office action. Upon further review , a new 112(b) issue of claim 15 is found (see 112(b) rejections below). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a second insulator layer” in line 3. However, none of claims 1,4,8 from which claim 15 depends, recites, “a first insulation layer”. Therefore, it is unclear and confusing how there can be a “second insulator layer” when there is no “first insulator layer”. Claim 10 recites “a fist insulator layer”, but claim 15 does not depend on claim 10.Examiner is considering claim 15 depends on claim 10.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4,7-10, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUKUZUMI et al. (US 2020/0043944 A1).

Regarding claim 1, FUKUZUMI discloses,



    PNG
    media_image2.png
    560
    601
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    553
    636
    media_image1.png
    Greyscale


A semiconductor storage device (Figs. 1A-1B), comprising: a substrate (10, para [0034]) ; 
a first transistor  provided on the substrate (memory cell transistor connected between bit lines 38 and source lines 44, para [0084]);
a plurality of first conductor layers (18, para [0035]) stacked above the substrate along a first direction (Z)  and having a first surface and a second surface;
a second conductor layer (plug 35 as marked above, [0041]) provided above the plurality of first conductor layers in the first direction;
a first semiconductor layer (silicon pillar 28 on right , see as marked in  Fig. 2 above, para [0037]) extending along the first direction in the plurality of first conductor layers (see Fig. 2) and in contact with a first region of the second conductor layer (see Fig. 1B in view of 2, silicon pillar 28 on right extending along direction Z in 18 and in contact with plug 35)  at the first surface; 
a second semiconductor layer (silicon pillar 28 on left , see as marked in  Fig. 2 above, para [0037])) extending along the first direction in the plurality of first conductor layers and in contact with a second region of the second conductor layer, the second conductor layer being a continuous layer at least from the first region and to the second region(as seen),
a first charge storage layer (32 on right, see Fig. 2, para [0040]) provided between the first semiconductor layer (28) and the plurality of first conductor layers (18); 
a second charge storage layer (32 on left , Fig. 2) provided between the second semiconductor layer and the plurality of first conductor layers;
a first contact (35 as marked in Fig. 1B above), extending along the first direction, above the substrate; 
, having a first end (bottom end)  and a second end (top end) , and electrically connected to the first transistor at the first end (first contact 35 (and so its first end) is  electrically connected to bit line 38 , Fig. 1B, which is electrically connected to memory cell transistor, para [0044]);
and a first wiring layer including a first portion (as marked) in contact with the second conductor layer (as seen in Fig. 1B above), a second portion (as marked in Fig. 1B above) in contact with the second end of the first contact (as seen), and a third portion (as marked in Fig. 1B above) connecting the first portion and the second portion (as seen), 
wherein the first portion  and the second portion  of the first wiring layer  are located at a height between a height of the second conductor layer (height of the lower surface of the second conductor layer) and a height of the third portion of the first wiring layer (height of the lower surface of the third portion of the first wiring layer), along the first direction.

Regarding claim 4,  FUKUZUMI discloses the semiconductor storage device of claim 1 and further discloses, further comprising: a second contact (as marked in Fig. 1A above)  extending along the first direction above the substrate; and a second wiring layer including a first portion (as marked in Fig. 1A above) in contact with the second contact and a second portion (as marked in Fig. 1A above) connected to the first portion, the second wiring layer being separated from the first wiring layer (first wiring layer connecting to bit line 38 which is separate from the second wiring layer connecting word line 52), wherein the second portion of the second wiring layer is located above the first portion of the second wiring layer along the first direction (as seen in Fig. 1A above).

Regarding claim 7,  FUKUZUMI discloses the semiconductor storage device of claim 4 and further discloses, further comprising: a pad (as marked in Fig. 1A above) in contact with an upper surface of the second portion of the second wiring layer and connected to the first portion of the second wiring layer via the second portion of the second wiring layer (as seen in Fig. 1A above).

Regarding claim 8,  FUKUZUMI discloses the semiconductor storage device of claim 4 and further discloses, further comprising: a third wiring layer (plug 48, para [0045]) provided at a height between the height of the third portion of the first wiring layer (height of the lower surface of the third portion) and the height of the second conductor layer (height of the lower surface of the second conductor layer) and between a height of the second portion of the second wiring layer (height of the lower surface of the second portion of the second wiring layer) and the height of the second conductor layer (height of the lower surface of the second conductor layer), along the first direction, the third wiring layer being separated from the first wiring layer and the second wiring layer (as seen in Figs. 1A-1B).

Regarding claim 9,  FUKUZUMI discloses the semiconductor storage device of claim 8 and further discloses, wherein the third wiring layer (48 as marked) is provided in an outer peripheral region of the semiconductor storage device in a plane orthogonal to the first direction (as seen in Fig. 1A above).

Regarding claim 10,  FUKUZUMI discloses the semiconductor storage device of claim 8 and further
further comprising: a first insulator layer (70)  provided in contact with the second conductor layer , wherein a portion of an upper end ( upper end of 70 in contact with bottom surface of 38)of the first insulator layer is in contact with the first wiring layer.

Regarding claim 15,  FUKUZUMI discloses the semiconductor storage device of claim 8 and further discloses, further comprising: a second insulator layer (70, para [0062]) provided in contact with the first wiring layer, the second wiring layer, and the third wiring layer (as seen in Figs. 1A-1B above).


Allowable Subject Matter
Claims 2-3, 5-6,10-14, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

                                                                                                                            

Allowable Subject Matter
Claims  2-3 are allowed.
With respect to claim 2, the prior art made of record does not disclose or suggest either alone or in combination “wherein an upper surface of the first contact is located at a height between a height of an upper surface of the second conductor layer and a height of a lower surface of the third portion of the first wiring layer, along the first direction” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation is the allowable subject matter of original claim 2 as indicated in previous office action.
With respect to claim 3, the prior art made of record does not disclose or suggest either alone or in combination “wherein an upper surface of the first contact is located at a height between a height of an upper surface of the second conductor layer and a height of a lower surface of the third portion of the first wiring layer, along the first direction” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation is the allowable limitation of original claim 3 as indicated in previous office action.
With respect to claims  5-6, 11-14, 16-17 the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

wherein the first portion of the second wiring layer is located above the second conductor layer along the first direction(claim 5).
further disclose, wherein the third portion of the first wiring layer and the second portion of the second wiring layer are provided on the same plane orthogonal to the first direction (claim 11). 
wherein the first portion and the second portion of the first wiring layer, the first portion of the second wiring layer, and the third wiring layer are provided on the same plane orthogonal to the first direction (claim 12).
further comprising: a first circuit and a second circuit provided on the substrate; a first metal connected to the first circuit and connected to the first contact; and a second metal connected to the second circuit and connected to the second contact, wherein the first metal and the second metal are located on a same plane orthogonal to the first direction (Claim 13).
wherein the second conductor layer is a source line (Claim 14).
wherein contact surfaces between the first wiring layer and the second conductor layer  have the same height as a height of contact surfaces between the first wiring layer and the second insulator layer (Claim 16).
wherein contact surfaces between the first wiring layer and the second conductor layer have the same height as a height of contact surfaces between the second and third wiring layers and the second insulator layer (claim 17).
Claim 6 objected to being dependent on claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. (FP 7.40)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813